Citation Nr: 0639954	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  97-10 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for left shoulder arthritis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In a November 1996 rating action the RO held that a 
disability rating in excess of 10 percent was not warranted 
for the veteran's left shoulder disability.  The veteran duly 
appealed and in an August 1999 supplemental statement of the 
case the RO held that a 20 percent disability rating, but no 
higher was warranted.

In March 1999, the veteran presented testimony before a 
hearing officer at the RO.

In October 2003, the Board remanded the matter for additional 
evidentiary development.

In September 2000, the RO denied entitlement to individual 
unemployability.  The veteran presented a timely notice of 
disagreement in May 2001.  The RO, accordingly, issued a 
statement of case in April 2006; however, the veteran did not 
submit a substantive appeal.  Therefore, an appeal as to that 
issue has not been perfected, and it is not currently before 
the Board.  See 38 C.F.R. § 20.302(b) (2006); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA).


FINDINGS OF FACT

The veteran's left shoulder arthritis is not productive of 
limitation of motion of the minor arm to 25 degrees from the 
side.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for left 
shoulder arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by March 2003, April 2004, December 2004, 
November 2005, and March 2006 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the March 2003, April 2004, December 2004, November 2005, and 
March 2006 letters.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains an April 2006 supplemental 
statements of the case following the April 2004, December 
2004, November 2005, and March 2006 letters.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the April 2004, December 2004, and November 2005 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Michael F. 
Dilingham, M.D., Thomas Bryan, M.D., and Charles J. Heller, 
M.D., and VA examination reports dated in July 1996, April 
1997, May 2003 and February 2005, and a December 2005 
addendum.  Notably, the veteran has not identified any 
further outstanding and relevant evidence in response to the 
November 2005 and March 2006 VCAA letters.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Plate I provides a standardized description of joint motion 
measurement.  The anatomical position is considered as 0 
degrees, with a major exception: Shoulder rotation-arm 
abducted to 90 degrees, elbow flexed to 90 degrees with the 
position of the forearm reflecting the midpoint 0 degrees 
between internal and external rotation of the shoulder.  38 
C.F.R. § 4.71.  Normal range of motion for the shoulder is: 
Forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  Id.

When the veteran's left shoulder disability was initially 
service-connected in 1994, the RO utilized Diagnostic Code 
5304.  Diagnostic Code 5304 involves functional impairment of 
Muscle Group IV of the shoulder, the intrinsic muscles of the 
shoulder girdle, and provides a maximum 20 percent evaluation 
for both moderately severe and severe impairment of the 
nondominant extremity.  In August 1999, however, a rating 
decision (that increased the veteran's disability rating to 
20 percent) applied Diagnostic Code 5201, in light of the 
veteran's arthritis and limitation of motion.  The veteran is 
currently assigned a 20 percent evaluation for his service-
connected left shoulder disability, which is his nondominant 
upper extremity.  As noted, a disability rating in excess of 
20 percent would not be available under Diagnostic Code 5304; 
therefore, the veteran is properly rated under Diagnostic 
Code 5201 for limitation of arm motion.
  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis substantiated by X- ray findings should be rated as 
degenerative arthritis.  Diagnostic Code 5003 instructs that 
degenerative arthritis will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  Accordingly, Diagnostic Code (DC) 5201, concerning 
the shoulder and arm, appropriately considers the degree of 
disability based upon limitation of motion.  The other 
criteria under 38 C.F.R. § 4.71a  pertaining to the shoulder 
are not applicable.  The record does not reflect a diagnosis 
of ankylosis (DC 5200), or fibrous union of the humerus (DC 
5202) and the veteran is in receipt of the maximum schedular 
amount that would be available for dislocation of the 
clavicle or scapular (DC 5203).  38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Codes 5200, 5202, 5203 (2006).

The veteran is right arm dominant.  Pursuant to Diagnostic 
Code 5201 a 30 percent rating is assigned where there is 
limitation of motion of the minor arm to 25 degrees from the 
side.  A 20 percent rating is assigned where there is 
limitation of motion of the minor arm to midway between the 
side and the shoulder level.  A 20 percent rating is also 
warranted if motion of either arm is limited to no higher 
than shoulder level.  38 C.F.R. § 4.71, Plate I, § 4.71a, 
Diagnostic Code 5201 (2006).

Throughout the pendency of this appeal the veteran has been 
afforded several VA examinations; however, the medical 
evidence of record does not indicate that the veteran's left 
should arthritis is not productive of limitation of motion of 
the minor arm to 25 degrees from the side, such as to warrant 
a  disability rating in excess of 20 percent.   In July 1996, 
a VA examination demonstrated range of motion for the left 
shoulder as flexion to 120 degrees; abduction to 120 degrees; 
inversion to 80 degrees; and eversion to 70 degrees.  

A July 1996, private examination report from Dr. Heller, 
demonstrated range of motion of the left shoulder to be 
flexion to 150 degrees; abduction to 90 degrees; inversion to 
60 degrees; and eversion to 80 degrees.  Extension was 
limited to 30 degrees.  There was tenderness over the entire 
left shoulder joint.  There was no crepitus and the joint was 
stable.  

In April 1997, VA examination findings demonstrated no change 
from an orthopedic point of view.  An additional VA 
examination demonstrated flexion to 170 degrees and abduction 
to 90 degrees.  Extension was to 15 degrees.  There was 
discomfort with all ranges of motion.  The veteran has 
alleged that he experiences tingling in his left arm; 
however, the April 1997 VA examiner was unable to find 
evidence of such during the examination.  Additionally, the 
superficial and deep tendon reflexes were equal and active 
bilaterally and Romberg's and Babinski's signs were negative.  
All modalities of sensation and motor power were intact and 
active.  

The veteran has also presented with complaints of left arm 
coolness.  VA treatment records demonstrated that he had 
decreased wave forms, with decreased systolic pressures in 
the left arm.  In order to determine whether the pain was 
vasospastic the veteran underwent an angiogram.  A December 
1998 angiogram showed normal origins of the left subclavian 
vessel and branchiocephalic trunks were unremarkable.  A 
magnetic resonance image (MRI) of the shoulder was also 
unremarkable and an EMG showed no evidence of nerve 
compression.  The examiner concluded that the veteran's left 
shoulder pain was vascular in etiology.  A February 1999 
upper extremity segmental pressure examination demonstrated 
normal upper extremity perfusion at rest.  There were also 
findings of a normal carotid duplex examination as well as 
normal apparent arterial flow in the left upper extremity at 
rest.  There was no significant pressure gradient between the 
left and right brachial arteries.  

In May 1999, the veteran was afforded an additional VA 
examination.  Examination of the musculature demonstrate no 
evidence of weakness or change in contour.  Range of motion 
of the left shoulder was flexion to 170 degrees; abduction to 
170 degrees; and eversion to 70 degrees.  Circumduction 
revealed some very minimal fine crepitation in the left 
shoulder.  There were no signs of visible weakness upon 
motion or visible atrophy.  Sensation was intact.  The 
examiner noted that upon examination the veteran's objective 
disability was far less than his subjective complaints.  
There was no evidence of atrophy or atrophy of either the 
brachial or forearm region.  There was evidence of a very 
mild loss of flexibility.  The examiner noted that there were 
some mild calluses on the veteran's hands, indicating that 
both were being used for some manual use.  There was a 
measurable decrease in grip strength, but 20 percent at most 
and he opined that there was up to a 10 to 15 percent loss of 
strength in the shoulder area in general.  

In May 2003, a VA examiner determined that the veteran's 
range of motion appeared to be full; however, there were 
palpable mild crepitations.  Grip strength was bilaterally 
similar and tremors were noted in both arms.  The examiner 
opined that there was no evidence that the veteran was 
experiencing any vascular process  related to his left 
shoulder surgeries.  He opined that the veteran's complaints 
of pain, numbness, tingling, and symptoms of cold with 
exposure to modest temperatures of the left upper arm are 
related to a chronically injured proximal shoulder with 
sympathetic outflow as a result.  

In February 2005, range of motion of the left shoulder 
demonstrated flexion to 100 degrees; abduction to 100 
degrees; inversion to 50 degrees; and eversion to 50 degrees.  
Extension was limited to 20 degrees.  The shoulder was mildly 
tender to palpation with minimal swelling.  Sensation was 
normal.  In December 2005, the examiner submitted an addendum 
with respect to the DeLuca factors and opined that range of 
motion of the left shoulder would decrease flexion to 90 
degrees; abduction to 90 degrees; inversion to 40 degrees; 
and eversion to 40 degrees.  Extension would be limited to 15 
degrees.   

Comparing these manifestations with the criteria of VA's 
Schedule for Rating Disabilities (Rating Schedule), the Board 
finds that the criteria for a schedular rating greater than 
20 percent under Diagnostic Code 5201 are not more nearly 
approximated for either shoulder.  There is no evidence of 
limitation of motion of the minor arm to 25 degrees from the 
side.

In light of the veteran's assertions, the assignment of an 
extraschedular rating was also considered in this case under 
38 C.F.R. § 3.321(b)(1).  The record, however, record 
contains no probative evidence that the veteran's service-
connected left shoulder disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's left shoulder disability is appropriately 
compensated by the currently assigned schedular rating.

In sum, the Board finds that the competent and probative 
evidence of record does not support the assignment of a 
rating in excess of 20 percent for the veteran's left 
shoulder arthritis.  This is a case where the preponderance 
of the evidence is against the claim and the benefit of the 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 20 percent for left shoulder 
arthritis is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


